                 Case 21-10023-JTD             Doc 107       Filed 02/05/21        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                   )    Chapter 11

WARDMAN HOTEL OWNER, L.L.C., 1                           )    Case No. 21-10023 (JTD)

                          Debtor.                        )

                                                              Re: Docket No. 50

  ORDER PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE, RULE
  2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL
     RULE 2014-1 AUTHORIZING THE EMPLOYMENT AND RETENTION OF
 PACHULSKI STANG ZIEHL &JONES LLP AS COUNSEL FOR THE DEBTOR AND
       DEBTOR IN POSSESSION EFFECTIVE AS OF THE PETITION DATE

         Upon the Application Pursuant to Section 327(a) of the Bankruptcy Code, Rz.~le 2014 of

the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ

and Retain Pachulski Stang Ziehl &Jones LLP as Counsel for the Debtor and Debtor in

Possession Effective as of the Petition Date (the "Application") of the above-captioned debtor

and debtor in possession (the "Debtor") seeking authorization to employ and retain Pachulski

Stang Ziehl &Jones LLP ("PSZ&J" or the "Firm") as counsel for the Debtor; and upon (i) the

Statement Under Rule 2016 of the Federal Rules of Bankruptcy Procedtdre (the "Statement"), (ii)

the Jones Declaration,2 and (iii) the Decker Declaration, which were submitted concurrently with

the Application; and the Court being satisfied, based on the representations made in the

Application, the Statement and the Jones Declaration and the Decker Declaration, that PSZ&J

does not represent or hold any interest adverse to the Debtor or the Debtor's estate with respect



1 The last four digits of the Debtor's U.S. tax identification number are 9717. The Debtor's mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.

2 Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.
                 Case 21-10023-JTD       Doc 107     Filed 02/05/21     Page 2 of 3




to the matters upon which it is to be engaged, and is disinterested as that term is defined under

section 101(14) of the Bankruptcy Code, and as modified by section 1107(b) of the Bankruptcy

Code, and that the employment of PSZ&J is necessary and in the best interests of the Debtor and

the Debtor's estate; and this Court having jurisdiction over this matter under 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012; and this Court having found that this is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and this Court having found that the Debtor's notice of the Application and

opportunity for a hearing on the Application were appropriate and no other notice need be

provided; and this Court having reviewed the Application; and after due deliberation and good

and sufficient cause appearing; it is hereby:

        ORDERED that the Application is GRANTED; and it is further

        ORDERED that, pursuant to section 327(a) of the Bankruptcy Code, the Debtor is

authorized to employ and retain the Firm as counsel, effective as of the Petition Date, on the

terms set forth in the Application, the Statement, the Jones Declaration and the Decker

Declaration; and it is further

        ORDERED that the Firm shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Debtor's chapter 11 case in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of

the Court. PSZ&J also intends to make a reasonable effort to comply with the U.S. Trustee's




DOCS DE:232520.4 92203/001
                Case 21-10023-JTD        Doc 107      Filed 02/05/21   Page 3 of 3




requests for information and additional disclosures as set forth in the Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by

Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013 (the "Revised UST

Guidelines"), both in connection with this Application and the interim and final fee applications

to be filed by PSZ&J in this chapter 11 case; and it is further

        ORDERED that the Court shall retain jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.




                                                          JOHN T. DORSEY
        Dated: February 5th, 2021                         UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware

                                                  2
DOCS DE232520.4 92203/001
